I=lLlE[)

APR - 2 2009
`UNlTED STATES DISTRICT CGURT
FoR THE DISTRICT oF CoLUMBIA mv'diisni 'cm
Eric Rodney Hill, )
)
Petitioner, )
)
v_ ) C`ivil Action No.

> 09 0613
Uarden» FCC C01eman )
)
Respondent. )

MEMORANDUM OPlNION

This action, brought pro se, is before the Court on the petitioner’s petition for a writ of
habeas corpus, accompanied by an application to proceed in forma pauperis.‘ The Court will
grant the application to proceed in forma pauperis and will dismiss the case for lack of
jurisdiction

Petitioner is a prisoner at the United States Penitentiary in Coleman, Florida. He
challenges a judgment of conviction entered by the Superior Court of the District of Columbia,
claiming that he was denied a fair trial. lt is established that challenges to a Superior Court
judgment of conviction must be pursued in that court under D.C. Code § 23-110, see Blair-Bey v.
Quick, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998); Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C.
Cir. 1997), and that absent a showing of an inadequate or ineffective local remedy, "a District of
Columbia prisoner has no recourse to a federal judicial forum." Garris v. Lindsay, 794 F.Zd 722,

726 (D.C. Cir. 1986), cert. denied, 479 U.S. 993 (l986) (internal footnote omitted). Under

' This case was transferred from the United States District Court for the Middle District
of Florida. l

f

District of Columbia law,

writ of habeas corpus in behalf of a prisoner who is authorized to
ant to this section shall not be entertained by . . . any

. . that the Superior Court has denied him relief, unless
dequate or ineffective to test the

[an] application for a
apply for relief by motion pursu
Federal . . . court if it appears .
it also appears that the remedy by motion is ina

legality of his detention.
D.C. Code §23-1 lO(g). Petitioner has not provided a basis for finding his local remedy

inadequate. This Court therefore lacks authority to entertain the petition. A separate Order of

limited Siates District Judge

dismissal accompanies this Mem0randum Opinion.

 

Date:March  ,2009